           Case 1:20-cv-11136-LGS Document 6 Filed 02/05/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MYRA S. SMITH,

                                   Plaintiff,
                                                                    20 Civ. 11136 (LGS)
                       -against-
                                                                  ORDER OF SERVICE
 CITY OF NEW YORK,

                                   Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Plaintiff brings this pro se action under Title VII of the Civil Rights Act of

1964, the Age Discrimination in Employment Act of 1967, and the New York State and City

Human Rights Laws, alleging that her employer retaliated against her after she settled a prior

employment discrimination case she had brought against it. Dkt. No. 2.

       WHEREAS, by order dated January 14, 2021, the Court granted Plaintiff’s request to

proceed in forma pauperis (“IFP”). Dkt. No. 3. It is hereby

       ORDERED that, the U.S. Marshals Service shall serve the summons and complaint

within ninety days of the date the summons is issued. Because Plaintiff has been granted

permission to proceed IFP, she is entitled to rely on the Court and the U.S. Marshals Service to

effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process . . . in [IFP] cases.”); Fed.

R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the plaintiff is authorized

to proceed IFP)). In addition, although Rule 4(m) of the Federal Rules of Civil Procedure

generally requires that the summons and complaint be served within ninety days of the date the

complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and
             Case 1:20-cv-11136-LGS Document 6 Filed 02/05/21 Page 2 of 4




complaint until the Court reviewed the complaint and ordered that a summons be issued. It is

further

          ORDERED that, if the complaint is not served within ninety days of the date the

summons is issued, Plaintiff shall request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request

an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”). It is further

          ORDERED that if Plaintiff’s address changes, she shall notify the Court in writing. The

Court may dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

          The Clerk of Court is respectfully directed to issue a summons; complete a U.S. Marshals

Service Process Receipt and Return form (“USM-285 Form”) for Defendant; and deliver to the

U.S. Marshals Service all documents necessary for the U.S. Marshals Service to effect service on

Defendant.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

          In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in

Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

                                                    2
          Case 1:20-cv-11136-LGS Document 6 Filed 02/05/21 Page 3 of 4




including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

SO ORDERED.

Dated:   February 5, 2021
         New York, New York

                                                            LORNA G. SCHOFIELD
                                                           United States District Judge




                                                  3
Case 1:20-cv-11136-LGS Document 6 Filed 02/05/21 Page 4 of 4




            DEFENDANT AND SERVICE ADDRESS


   City of New York
   100 Church Street
   New York, NY 10007
